DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 and 11 recite the term “perovskite-type composite oxide” – the use of the word “type” in this context is considered an approximation that extends the scope of the expression so as to render it indefinite, and as such the claim is indefinite. See MPEP 2173.05(b)(III)(E). Claims 2-9, 11-20 are rejected for their dependence on Claim 1. For purposes of examination, the examiner will interpret the limitation as “perovskite composite oxide”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 & 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Caro et al (US 2009/0108239 A1), referred to herein as 'Caro'. 
Regarding Claim 1, Caro discloses a multilayer catalyst for molecular sieving and oxygen transport ([0001] - [0002]; further, Caro discloses an embodiment of such a layered catalyst to comprise a first layer comprising BZCF (chemical formula BaCo0.40Fe0.4Zr0.2O3-δ), and the second layer comprising a continuous MFI type silicalite ([0052]-[0056]. This BCFZ layer is a perovskite and fits the equations as disclosed by Claim 1; additionally, the MFI type silicalite is considered to be a support. This therefore reads on Claim 1, which discloses a supported catalyst, the supported catalyst comprising: a support; and a catalyst-supporting film supported on the support, wherein the catalyst particle contains a perovskite-type composite oxide represented by AxByMzOw, where the A contains at least one selected from Ba and Sr, the B contains Zr, the M is at least one selected from Mn, Co, Ni and Fe, y + z = 1, x ≥ 0.995, z ≤ 0.4, and w is a positive value that satisfies electrical neutrality is disclosed. Further, this embodiment discloses that the layer of perovskitic BCZF is formed to be 1 mm thick, corresponding to 1000 μm ([0052]). This reads on Claim 1, in which the catalyst-supporting film containing a catalyst particle, and the catalyst-supporting film having a film thickness of 5 pm or more.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 is/are rejected under 35 U.S.C. 102((a)(2)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Caro et al (US 2009/0108239 A1), referred to herein as 'Caro'.
Regarding Claim 7, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Caro does not disclose that a decomposition rate after the supported catalyst is heat-treated at 950°C for 48 hours is more than 0.9 when the decomposition rate before the heat treatment is defined as 1, properties of a catalyst such as the decomposition rate which the catalyst promotes cannot be mutually exclusive to the composition of the catalyst. As such, because the catalyst as disclosed by Caro has the same composition as that disclosed by Claim 1, it must have the same properties, i.e. the same rate of decomposition after calcination. See MPEP 2112.01 (II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-9, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caro et al (US 2009/0108239 A1), referred to herein as 'Caro', in view of JP 07080310 A, referred to herein as ‘JP ‘310’.
Regarding Claims 8-9, 18-19, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Caro does not disclose the use of a support which is a porous structure containing a plurality of pores, each of the plurality of pores having a diameter of 0.3 pm to 50 pm such as cordierite, the use of such supports in the art of supported perovskite catalysts is known. For example, JP ‘310 discloses the use of honeycomb-shaped cordierite for the support of a perovskitic material ([0038]). Given this, one of ordinary skill in the art would find the substitution of the zeolite support as disclosed by Caro with the honeycomb-shaped cordierite as disclosed by JP ‘310 to be obvious, as both are recognized in the art as a perovskite support material, and as such a substitution of one for the other would have the same, predicted result of a supported catalyst.

Claim(s)  3 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caro et al (US 2009/0108239 A1), referred to herein as 'Caro'.
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, the value for the coefficient of Zr (the value of ‘z’ in the instant claim) is disclosed to be 0.20 as discussed above.
Further regarding Claim 3, while the prior art discloses the value for the coefficient of Ba (the value of ‘x’ in the instant claim) to be 1 and not between 1.001-1.05, one of ordinary skill in the art would find obvious that the material properties of the catalyst with an x value of 1 would not have significantly different properties than that of a catalyst with an x value of 1.001. Such a closeness of ranges constitutes a prima facie case of obviousness – see MPEP 2144.05 (I).
Regarding Claim 10, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Caro does not disclose the use of the inventive catalyst in a device, one of ordinary skill would have found it obvious to implement the inventive catalyst in practical applications such as in a device.
Regarding Claim 11, Caro discloses a multilayer catalyst for molecular sieving and oxygen transport ([0001] - [0002]; further, Caro discloses an embodiment of such a layered catalyst to comprise a first layer comprising BZCF (chemical formula BaCo0.40Fe0.4Zr0.2O3-δ), and the second layer comprising a continuous MFI type silicalite ([0052]-[0056]. This BCFZ layer is considered a perovskite and fits the equations as disclosed by Claim 1; additionally, the MFI type silicalite is considered to be a support. This therefore reads on Claim 1, which discloses a supported catalyst, the supported catalyst comprising: a support; and a catalyst-supporting film supported on the support, wherein the catalyst particle contains a perovskite-type composite oxide represented by AxByMzOw, where the A contains at least one selected from Ba and Sr, the B contains Zr, the M is at least one selected from Mn, Co, Ni and Fe, y + z = 1, x ≥ 0.995, z ≤ 0.4, and w is a positive value that satisfies electrical neutrality is disclosed. Further, this embodiment discloses that the layer of perovskitic BCZF is formed to be 1 mm thick, corresponding to 1000 μm ([0052]). This reads on Claim 1, in which the catalyst-supporting film containing a catalyst particle, and the catalyst-supporting film having a film thickness of 5 pm or more. 
Further regarding Claim 11, while Caro does not disclose a supported amount as determined by normalizing a mass of the catalyst particle supported on the support by a volume of the support, one of ordinary skill in the art would find it obvious to determine the proper ratio of the catalytic element and the support that would achieve maximum catalytic activity and ideal catalytic stability.
Regarding Claim 12, the prior art discloses the limitations of Claim 11 as shown above.  Further, while Caro does not disclose a supported amount as determined by normalizing a mass of the catalyst particle supported on the support by a volume of the support, one of ordinary skill in the art would find it obvious to determine the proper ratio of the catalytic element and the support that would achieve maximum catalytic activity and ideal catalytic stability.
Regarding Claim 13, the prior art discloses the limitations of Claim 11 as shown above.  Further, the value for the coefficient of Zr (the value of ‘z’ in the instant claim) is disclosed to be 0.20 as discussed above.
Further regarding Claim 13, while the prior art discloses the value for the coefficient of Ba (the value of ‘x’ in the instant claim) to be 1 and not between 1.001-1.05, one of ordinary skill in the art would find obvious that the material properties of the catalyst with an x value of 1 would not have significantly different properties than that of a catalyst with an x value of 1.001. Such a closeness of ranges constitutes a prima facie case of obviousness – see MPEP 2144.05 (I).
Regarding Claim 17, the prior art discloses the limitations of Claim 11 as shown above.  Further, while Caro does not disclose that a decomposition rate after the supported catalyst is heat-treated at 950°C for 48 hours is more than 0.9 when the decomposition rate before the heat treatment is defined as 1, properties of a catalyst such as the decomposition rate which the catalyst promotes cannot be mutually exclusive to the composition of the catalyst. As such, because the catalyst as disclosed by Caro has the same composition as that disclosed by Claim 1, it must have the same properties, i.e. the same rate of decomposition after calcination. See MPEP 2112.01 (II).
Regarding Claim 20, the prior art discloses the limitations of Claim 11 as shown above.  Further, while Caro does not disclose the use of the inventive catalyst in a device, one of ordinary skill would have found it obvious to implement the inventive catalyst in practical applications such as in a device.

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
While the prior art of Caro does disclose a supported perovskite following the formula and limitations according to Claim 1, none of the prior art referenced herein teach or suggest the limitations of Claims 4 and 14, drawn to a perovskite having a value of x greater than 1.005. The prior art only discloses perovskites following a formula ABO3-δ, in which A represents Ba, and B represents Co, Fe, and Zr as disclosed by Caro. Caro makes no disclosure or suggestion that the coefficient for barium in the disclosed BZCF catalyst should be greater than 1.005. Further, no other art relied upon herein discloses or suggests as such. For these reasons, these limitations are considered novel and non-obvious. 
Further, the prior art referenced herein neither teaches or suggests the limitations of Claims 5-6 and 15-16, drawn to a perovskite having a value of z less than 0.1. The prior art only discloses perovskites having a value for z of 0.20; it neither discloses nor suggests the value of z to be less than 0.20. Further, no other art relied upon herein discloses or suggests as such. For these reasons, these limitations are considered novel and non-obvious.
Further, the prior art neither teaches nor makes obvious that the layer of BZCF as disclosed by Caro should be between 5 μm and 116 μm, as disclosed by Claim 2. While Caro discloses a layer of 1 mm of BZCF as discussed above, it does not teach or suggest the range claimed by Claim 2 for such a film thickness. Further, no other art relied upon herein discloses or suggests such a feature. For these reasons, these limitations are considered novel and non-obvious.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736